967 F.2d 591
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bobby SMITH, aka Johnny Cooper, Plaintiff-Appellant,v.C/O HERRIOTT, et al., Defendants-Appellees.
No. 91-35424.
United States Court of Appeals, Ninth Circuit.
Submitted June 4, 1992.*Decided June 9, 1992.

Before FARRIS, WILLIAM A. NORRIS, and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Bobby Smith, a state prisoner, appeals the district court's dismissal of his action under the Freedom of Information Act, 5 U.S.C. § 552(a)(4)(B), Washington's public records disclosure statutes, RCW 42.17.250 et seq., the Washington State Criminal Records Privacy Act, RCW 10.97.010 et seq., and RCW 9.95.140.   We affirm.


3
Smith brought this suit for denial of access to documents regarding a punishment that state prison authorities allegedly imposed in late February 1991.   He contends that those documents contain derogatory and prejudicial allegations against him, made without independent investigation and an opportunity for a hearing.


4
The Freedom of Information Act applies only to agencies defined in 5 U.S.C. § 551(1) as "authorit[ies] of the Government of the United States."   The Act does not cover state agencies such as the Washington Department of Corrections.   St. Michael's Convalescent Hospital v. California, 643 F.2d 1369, 1373 (9th Cir.1981).   The district court properly held that it did not have jurisdiction over Smith's federal claim.   Because Smith did not have a federal claim, the district court properly held that it lacked jurisdiction over his state law claims.   Doe v. Klein, 599 F.2d 338, 341 (9th Cir.1979).


5
AFFIRMED.



*
 Pursuant to Ninth Circuit Rule 34-4 the panel unanimously finds this case suitable for disposition without oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3